DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 17, drawn to a power source, classified in H02H3/12.
II. Claims 11-13, drawn to a load, classified in H02J3/12.
III. Claims 14-16, drawn to a method, classified in H02J3/12.
Inventions II and III are independent or distinct, from invention I because:
 	Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are for a power source and for a load which are different devices which must have different design, scope and are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product is a power source and the process is for a load, and the source cannot be used in or made by the process for the load. 
If elected, inventions II and III would be examined together.
 	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required as evidenced by the different fields of classification.
 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
 	During a telephone conversation with Attny. Jonathan Solomon on 5/18/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 and 17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on 12/10/2020 and 7/28/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1 and 5-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Sakamoto (JP 2010-233389).
 	With respect to claim 1, Sakamoto discloses a power source (Fig. 1 11-17,20), comprising: an output (Fig. 1 16) for a load (Fig. 1 19); the power source being configured to: provide a first voltage (Fig. 7 v3 - Vf ) at the output; detect (Fig. 1 22) a feedback (Fig. 1 13-14) at the output (Fig. 1 40); and provide a second voltage (Fig. 2 v1∙(r1+r2)/r2) at the output based on the detected feedback.  	With respect to claim 5, Sakamoto discloses the power source of claim 1, further comprising: an input (Fig. 1 input 11-10) configured to receive an input voltage (Fig. 1 battery voltage from 10); a voltage converter (Fig. 1 23) configured to generate the first voltage (Fig. 7 v3-Vf) based on the input voltage (Fig. 1 23 powered from input voltage 10), and a switch (Fig. 1 12) connected between the input and the output, wherein the power source is configured to: operate the switch in a first position (Fig. 7 12 open) for providing the first voltage at the output, and operate the switch in a second position (Fig. 1 12 closed) for providing the second voltage (Fig. 2 v1∙(r1+r2)/r2) at the output.  	With respect to claim 6, Sakamoto discloses the power source of claim 5, wherein the voltage converter has an output that is coupled to the output of the power source via a reverse power protector (Fig. 1 15). 	With respect to claim 7, Sakamoto discloses the power source of claim 6, wherein the power source is configured to deactivate (Fig. 1 is = 0) the voltage converter when the second voltage is provided (Fig. 2 12 closed to source i1+i2).  	With respect to claim 8, Sakamoto discloses the power source of claim 1, further comprising an over-current protector (Fig. 1 23) configured to provide the first voltage with a current limit (Fig. 6 is).  	With respect to claim 9, Sakamoto discloses the power source of claim 1, wherein the first voltage (Fig. 10 v3) is less than the second voltage (Fig. 10 v3 < v1).  	Claim(s) 1-4, 9-10 and 17 are rejected under 35 U.S.C. 102a2 as being anticipated by Law (US 2018/0294639)
 	With respect to claim 1, Law discloses a power source, comprising: an output (Fig. 2 L) for a load (Fig. 1A Load); the power source being configured to: provide a first voltage (Fig. 2 9Vx2) at the output; detect (Fig. 2 220,22a,22b) a feedback at the output; and provide a second voltage (Fig. 2 AC 220v Source) at the output based on (Fig. 2 SW1) the detected feedback.  	With respect to claim 2, Law discloses the power source of claim 1, wherein the detected feedback is a measured current (Fig. 2 222a,222b) when the first voltage is provided (Fig. 2 SW2 closed).  	With respect to claim 3, Law discloses the power source of claim 2, wherein the power source is configured to detect the feedback by: determining a pattern (Fig. 2 220 measures probing current when SW2 is closed) of the measured current.  	With respect to claim 4, Law discloses the power source of claim 3, wherein the pattern is defined by at least one of a frequency (Fig. 2 frequency of probing current), a duty cycle or a digital bit pattern.  	With respect to claim 9, Law discloses the power source of claim 1, wherein the first voltage (18V) is less than the second voltage (220V).  	With respect to claim 10, Law discloses the power source of claim 9, wherein the first voltage is a secure extra low voltage (SELV) (18V).

 	With respect to claim 17, Law discloses the power source of claim 1, wherein the first voltage is a voltage below 60VDC (Fig. 2 9Vx2) and the second voltage is a hazardous voltage (Fig. 2 AC 220V).
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (EP3296754) discloses load detection. Turpin (US 2008/0259515) discloses open-load detection.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839